11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Patrick Neal Hawthorne,                      * From the 259th District Court
                                               of Jones County
                                               Trial Court No. 011209.

Vs. No. 11-16-00359-CR                        * December 31, 2018

The State of Texas,                          * Memorandum Opinion by Wright, S.C.J.
                                               (Panel consists of: Bailey, C.J.,
                                               Gray, C.J., sitting by assignment,
                                               and Wright, S.C.J., sitting by
                                               assignment)
                                               (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there
is no error in the judgments below. Therefore, in accordance with this court’s
opinion, the judgments of the trial court are in all things affirmed.